DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 22 June 2022 have been fully considered but they are not persuasive. 
The Examiner would like to note that Makela is United States Patent Application Publication 2018/0063442, not United States Patent Application Publication 2019/0147658 as referred to in Applicant’s Remarks.  This appears to be a simple typographical error and for the purposes of this response the Examiner will be interpreting all references to 2019/0147658 as being directed to United States Patent Application Publication 2018/0063442.
Regarding claim 1, Applicant argues Makela is the “antithesis” to the claimed invention because Makela does not rely on data during the time the shutter is closed.  However, it is unclear why Makela not relying on shutter data when the shutter is closed would render the reference untenable for modifying Yeo.  Yeo teaches an event driven image sensor in which a frame rate is electronically controlled.  Makela teaches that frame rate can be controlled with both electronic or mechanical shutters.  Because both Yeo and Makela teach methods for controlling the frame rate of a sensor, it would have been obvious to a person having ordinary skill in the art to provide a mechanical shutter for controlling the frame rate as taught by Makela for the reasons detailed below.  
In view of the foregoing, the Examiner is not persuaded that Yeo could not be modified by Makela.
Applicant further argues that Nakao could not be combined with Yeo in view of Makela since Makela “directs that no data are to be gathered when the shutter is closed”.  However, the Examiner respectfully disagrees with this conclusion.  Nakao teaches a method for improving an image sensor by detecting defective pixels when a shutter is closed.  Because Yeo and Makela to not teach away from detecting defective pixels, it would have been obvious to a person having ordinary skill in the art to modify the Yeo in view of Makela for the purpose of preventing defective image information from being captured.
In view of the foregoing, the Examiner is not persuaded that Nakao cannot be combined with Yeo in view of Makela.
Therefore, the claims stand rejected as further detailed below.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: control unit in claims 1 and 7-11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the control unit" in lines 8 and 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the control unit" in lines 8 and 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the control unit" in lines 10 and 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the control unit" in lines 10 and 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yeo et al. (United States Patent Application Publication 2019/0364230), hereinafter referenced as Yeo, in view of Makela et al. (United States Patent Application Publication 2018/0063442), hereinafter referenced as Makela, and further in view of Nakao (United States Patent Application Publication 2013/0229550).
Regarding claim 1, Yeo discloses a sensor module comprising: an event-driven vision sensor that includes a sensor array having a sensor that generates an event signal when the sensor detects a change in intensity of incident light (figure 3 exhibits event sensor 110 which outputs event frames in response to a change in light as disclosed at paragraph 43); and a control unit operating to gather event driven data in a first mode (paragraph 82 teaches that a processor connected to the sensor controls the sensor in a first mode), wherein: in the first mode, the control unit gathers event driven data, and such event driven data is processed to detect the changes in intensity of incident light of one or more subjects to which the sensor array is directed (figure 10 exhibits step S100 in event driven data is gathered and processed to generate event frames which detect changes in intensity of light of subjects as disclosed at paragraphs 25 and 31).  However, Yeo fails to disclose a shutter that is able to shield and open an angle of view of the sensor array; the control unit gathers event data in a second mode, the first mode occurs when the shutter is open and in the second mode, the control unit determines whether there is any event driven data when the shutter is closed, and if so, such event driven data is processed to facilitate at least one of: calibration of the sensor array, detection of one or more defective pixels in the sensor array, and adjustment of a threshold value establishing sufficient change in intensity of incident light to trigger an event for use in the first mode.
Yeo teaches a method for automatically generating an image frame using an event sensor in which a frame rate is electronically controlled (figure 10 exhibits step S600 wherein if an operating time is exceeded then an image frame is generated using the available event data as disclosed at paragraph 86).  Makela teaches that a shutter can be a mechanical shutter or an electronic shutter and can be controlled at a reference time of 30ms wherein a first operation mode occurs when the shutter is open (figure 2B exhibits a plurality of event signal generated in response to an intensity of light between a shutter opening and closing which as disclosed at paragraph 19 can be either mechanical and open and close, thereby opening or shielding the array, or electronic; paragraph 16 teaches that a rate is 30ms).  Because Makela teaches that mechanical and electronic shutters can be used interchangeably, it would have been obvious to a person having ordinary skill in the art to substitute one method for the other to achieve the predictable result of providing a frame period for a sensor.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Yeo in view of Makela fails to disclose the control unit gathers event data in a second mode, and in the second mode, the control unit determines whether there is any event driven data when the shutter is closed, and if so, such event driven data is processed to facilitate at least one of: calibration of the sensor array, detection of one or more defective pixels in the sensor array, and adjustment of a threshold value establishing sufficient change in intensity of incident light to trigger an event for use in the first mode.
Nakao is a similar or analogous system to the claimed invention as evidenced Nakao teaches an imaging device wherein the motivation of detecting defective pixels, thereby preventing defective image information to be captured would have prompted a predictable variation of Yeo by applying Nakao’s known principal of operating in a second mode comprising obtaining data when the shutter is closed (figure 2 exhibits wherein a defective pixel detection unit in which an image is obtained with the shutter closed and pixel values are compared to a threshold to determine defective pixels as disclosed at paragraph 59) and if so, such data is processed to facilitate at least one of: calibration of the sensor array, detection of one or more defective pixels in the sensor array, and adjustment of a threshold value establishing sufficient change in intensity of incident light to trigger an event for use in the first mode (paragraph 59 teaches calibrating and detecting defective pixels by comparing pixel data when the shutter is closed to a threshold).  When applying this known technique to Yeo in which thresholds are already set in each pixel comparator (as disclosed at paragraph 54 of Yeo), it would have been obvious to a person having ordinary skill in the art to use the events detected by these comparators when a shutter is closed (as taught by Nakao) to determine defective pixels.
In view of the motivations such as detecting defective pixels, thereby preventing defective image information to be captured one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Yeo.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 2, Yeo in view of Makela discloses everything claimed as applied above (see claim 1), however, Yeo fails to disclose wherein the control unit receives the event signal while the shutter is shielding the angle of view of the sensor array and executes calibration of the vision sensor on a basis of the event signal.
Nakao is a similar or analogous system to the claimed invention as evidenced Nakao teaches an imaging device wherein the motivation of detecting defective pixels, thereby preventing defective image information to be captured would have prompted a predictable variation of Yeo by applying Nakao’s known principal of obtaining light shielded image data (figure 2 exhibits wherein a defective pixel detection unit in which an image is obtained with the shutter closed and pixel values are compared to a threshold to determine defective pixels as disclosed at paragraph 59).  When applying this known technique to Yeo in which thresholds are already set in each pixel comparator (as disclosed at paragraph 54 of Yeo), it would have been obvious to a person having ordinary skill in the art to use the events detected by these comparators when a shutter is closed (as taught by Nakao) to determine defective pixels.
In view of the motivations such as detecting defective pixels, thereby preventing defective image information to be captured one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Yeo.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 3, Yeo in view of Makela and further in view of Nakao discloses everything claimed as applied above (see claim 2), however, Yeo fails to disclose wherein the control unit identifies the sensor that generates the event signal during the shielding as a defective pixel.
Nakao is a similar or analogous system to the claimed invention as evidenced Nakao teaches an imaging device wherein the motivation of detecting defective pixels, thereby preventing defective image information to be captured would have prompted a predictable variation of Yeo by applying Nakao’s known principal of determining that pixels with a value less than a threshold when a dark image is captured are defective (figure 2 exhibits wherein a defective pixel detection unit in which an image is obtained with the shutter closed and pixel values are compared to a threshold to determine defective pixels as disclosed at paragraph 59).  When applying this known technique to Yeo in which thresholds are already set in each pixel comparator (as disclosed at paragraph 54 of Yeo), it would have been obvious to a person having ordinary skill in the art to use the events detected by these comparators when a shutter is closed (as taught by Nakao) to determine defective pixels.
In view of the motivations such as detecting defective pixels, thereby preventing defective image information to be captured one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Yeo.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 4, Yeo in view of Makela and further in view of Nakao discloses everything claimed as applied above (see claim 2), however, Yeo fails to disclose wherein the control unit adjusts a threshold value for generating an event signal in the sensor when the event signal is received during the shielding.
Nakao is a similar or analogous system to the claimed invention as evidenced Nakao teaches an imaging device wherein the motivation of detecting defective pixels, thereby preventing defective image information to be captured would have prompted a predictable variation of Yeo by applying Nakao’s known principal of determining that pixels with a value less than a threshold when a dark image is captured are defective (figure 2 exhibits wherein a defective pixel detection unit in which an image is obtained with the shutter closed and pixel values are compared to a threshold to determine defective pixels as disclosed at paragraph 59).  When applying this known technique to Yeo in which thresholds in each pixel comparator are tunable (as disclosed at paragraph 54 of Yeo), it would have been obvious to a person having ordinary skill in the art to tune the comparator thresholds to a defective pixel threshold (such as the upper limit value as taught by Nakao as disclosed at paragraph 59) in order to detect defective pixels.
In view of the motivations such as detecting defective pixels, thereby preventing defective image information to be captured one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Yeo.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 5, Yeo in view of Makela discloses everything claimed as applied above (see claim 1), in addition, Yeo discloses a control unit (figure 11 exhibits a processor 910 which performs control of the device as disclosed at paragraph 93) that transmits a control signal for repeating shielding and opening of the angle of view of the sensor array to the shutter (figure 10 exhibits wherein a control signal which controls output when a reference time is met is provided as disclosed at paragraph 86, paragraph 86 further teaches that this process is repeated based on the reset time, when this time period is controlled by a mechanical shutter as discussed with respect to claim 1 above, it is apparent that this control signal would repeatedly control the opening and closing of the shutter), and detects a subject from the event signal received in a time period between the opening and the shielding (figure 10 exhibits step S100 in which events of a subject are detected in the time less than the reference period as disclosed at paragraphs 85 and 25; paragraph 31 teaches that the changes in light portions of a subject in which motion occurs, therefore the changes in light correspond to position and timepoints at which a subject is detected).
Regarding claim 6, Yeo in view of Makela discloses everything claimed as applied above (see claim 5), in addition, Makela discloses wherein the subject includes a self-luminous subject (the type of subject being captured is an intended use of the device and as such fails to further limit the structure of the device), and the control unit transmits to the shutter a control signal for repeating the shielding and the opening in a cycle longer than a blinking cycle of a light source included in the self-luminous subject (paragraph 16 teaches setting an image frame readout duration of 30ms, it is apparent that any blinking light source with a blinking cycle less than 30ms will be detected by the sensor).
Regarding claim 7, Yeo discloses an electronic device comprising: a sensor module including an event-driven vision sensor that includes a sensor array having a sensor that generates an event signal when the sensor detects a change in intensity of incident light (figure 3 exhibits event sensor 110 which outputs event frames in response to a change in light as disclosed at paragraph 43); and a control unit operating to gather event driven data in a first mode (paragraph 82 teaches that a processor connected to the sensor controls the sensor in a first mode), wherein: in the first mode, the control unit gathers event driven data, and such event driven data is processed to detect the changes in intensity of incident light of one or more subjects to which the sensor array is directed (figure 10 exhibits step S100 in event driven data is gathered and processed to generate event frames which detect changes in intensity of light of subjects as disclosed at paragraphs 25 and 31).  However, Yeo fails to disclose a shutter that is able to shield and open an angle of view of the sensor array; the control unit gathers event data in a second mode, the first mode occurs when the shutter is open and in the second mode, the control unit determines whether there is any event driven data when the shutter is closed, and if so, such event driven data is processed to facilitate at least one of: calibration of the sensor array, detection of one or more defective pixels in the sensor array, and adjustment of a threshold value establishing sufficient change in intensity of incident light to trigger an event for use in the first mode.
Yeo teaches a method for automatically generating an image frame using an event sensor in which a frame rate is electronically controlled (figure 10 exhibits step S600 wherein if an operating time is exceeded then an image frame is generated using the available event data as disclosed at paragraph 86).  Makela teaches that a shutter can be a mechanical shutter or an electronic shutter and can be controlled at a reference time of 30ms wherein a first operation mode occurs when the shutter is open (figure 2B exhibits a plurality of event signal generated in response to an intensity of light between a shutter opening and closing which as disclosed at paragraph 19 can be either mechanical and open and close, thereby opening or shielding the array, or electronic; paragraph 16 teaches that a rate is 30ms).  Because Makela teaches that mechanical and electronic shutters can be used interchangeably, it would have been obvious to a person having ordinary skill in the art to substitute one method for the other to achieve the predictable result of providing a frame period for a sensor.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Yeo in view of Makela fails to disclose the control unit gathers event data in a second mode, and in the second mode, the control unit determines whether there is any event driven data when the shutter is closed, and if so, such event driven data is processed to facilitate at least one of: calibration of the sensor array, detection of one or more defective pixels in the sensor array, and adjustment of a threshold value establishing sufficient change in intensity of incident light to trigger an event for use in the first mode.
Nakao is a similar or analogous system to the claimed invention as evidenced Nakao teaches an imaging device wherein the motivation of detecting defective pixels, thereby preventing defective image information to be captured would have prompted a predictable variation of Yeo by applying Nakao’s known principal of operating in a second mode comprising obtaining data when the shutter is closed (figure 2 exhibits wherein a defective pixel detection unit in which an image is obtained with the shutter closed and pixel values are compared to a threshold to determine defective pixels as disclosed at paragraph 59) and if so, such data is processed to facilitate at least one of: calibration of the sensor array, detection of one or more defective pixels in the sensor array, and adjustment of a threshold value establishing sufficient change in intensity of incident light to trigger an event for use in the first mode (paragraph 59 teaches calibrating and detecting defective pixels by comparing pixel data when the shutter is closed to a threshold).  When applying this known technique to Yeo in which thresholds are already set in each pixel comparator (as disclosed at paragraph 54 of Yeo), it would have been obvious to a person having ordinary skill in the art to use the events detected by these comparators when a shutter is closed (as taught by Nakao) to determine defective pixels.
In view of the motivations such as detecting defective pixels, thereby preventing defective image information to be captured one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Yeo.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 9, Yeo discloses a subject detection method using an event-driven vision sensor that includes a sensor array having a sensor that generates an event signal when the sensor detects a change in intensity of incident light, the method comprising: detecting a subject from the event signal received in a time period (figure 10 exhibits step S100 in which events of a subject are detected in the time less than the reference period as disclosed at paragraphs 85 and 25; paragraph 31 teaches that the changes in light portions of a subject in which motion occurs, therefore the changes in light correspond to position and timepoints at which a subject is detected); and gathering event driven data in a first mode (paragraph 82 teaches that a processor connected to the sensor controls the sensor in a first mode), wherein: in the first mode, the control unit gathers event driven data and such event driven data is processed to detect changes in intensity of incident light of one or more subjects to which the sensor array is directed (figure 10 exhibits step S100 in event driven data is gathered and processed to generate event frames which detect changes in intensity of light of subjects as disclosed at paragraphs 25 and 31).  However, Yeo fails to disclose driving a shutter to repeat shielding and opening of an angle of view of the sensor array; and the time period is between the opening and the shielding.
Yeo teaches a method for automatically generating an image frame using an event sensor in which a frame rate is electronically controlled (figure 10 exhibits step S600 wherein if an operating time is exceeded then an image frame is generated using the available event data as disclosed at paragraph 86).  Makela teaches that a shutter can be a mechanical shutter or an electronic shutter and can be controlled at a reference time of 30ms wherein a first operation mode occurs when the shutter is open (figure 2B exhibits a plurality of event signal generated in response to an intensity of light between a shutter opening and closing which as disclosed at paragraph 19 can be either mechanical and open and close, thereby opening or shielding the array, or electronic; paragraph 16 teaches that a rate is 30ms).  Because Makela teaches that mechanical and electronic shutters can be used interchangeably, it would have been obvious to a person having ordinary skill in the art to substitute one method for the other to achieve the predictable result of providing a frame period for a sensor.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Yeo in view of Makela fails to disclose gathering event driven data in a second mode, and in the second mode, the control unit determines whether there is any event driven data when the shutter is closed, and if so, such event driven data is processed to facilitate at least one of: calibration of the sensor array, detection of one or more defective pixels in the sensor array, and adjustment of a threshold value establishing sufficient change in intensity of incident light to trigger an event for use in the first mode.
Nakao is a similar or analogous system to the claimed invention as evidenced Nakao teaches an imaging device wherein the motivation of detecting defective pixels, thereby preventing defective image information to be captured would have prompted a predictable variation of Yeo by applying Nakao’s known principal of operating in a second mode comprising obtaining data when the shutter is closed (figure 2 exhibits wherein a defective pixel detection unit in which an image is obtained with the shutter closed and pixel values are compared to a threshold to determine defective pixels as disclosed at paragraph 59) and if so, such data is processed to facilitate at least one of: calibration of the sensor array, detection of one or more defective pixels in the sensor array, and adjustment of a threshold value establishing sufficient change in intensity of incident light to trigger an event for use in the first mode (paragraph 59 teaches calibrating and detecting defective pixels by comparing pixel data when the shutter is closed to a threshold).  When applying this known technique to Yeo in which thresholds are already set in each pixel comparator (as disclosed at paragraph 54 of Yeo), it would have been obvious to a person having ordinary skill in the art to use the events detected by these comparators when a shutter is closed (as taught by Nakao) to determine defective pixels.
In view of the motivations such as detecting defective pixels, thereby preventing defective image information to be captured one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Yeo.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claim 11, a non-transitory, computer readable storage medium containing3Atty Docket No.: 545-1010 a computer program corresponds to and is analyzed the same as the method of claim 9 (paragraph 89 teaches that an operating program can be stored in a non-transitory computer readable medium).
Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yeo in view of Nakao.
Regarding claim 8, Yeo discloses a method for an event-driven vision sensor that includes a sensor array having a sensor that generates an event signal when the sensor detects a change in intensity of incident light, the method comprising: gathering event driven data in a first mode (paragraph 82 teaches that a processor connected to the sensor controls the sensor in a first mode), wherein: in the first mode, the control unit gathers event driven data and such event driven data is processed to detect changes in intensity of incident light of one or more subjects to which the sensor array is directed (figure 10 exhibits step S100 in event driven data is gathered and processed to generate event frames which detect changes in intensity of light of subjects as disclosed at paragraphs 25 and 31).  However, Yeo fails to disclose driving a shutter to shield an angle of view of the sensor array; and performing calibration of the vision sensor on a basis of the event signal received while the shutter is shielding the angle of view of the sensor array, and gathering event driven data in a second mode; and in the second mode, the control unit determines whether there is any event driven data when the shutter is closed, and if so, such event driven data is processed to facilitate at least one of: calibration of the sensor array, detection of one or more defective pixels in the sensor array, and adjustment of a threshold value establishing sufficient change in intensity of incident light to trigger an event for use in the first mode.
Yeo discloses a base device (an event-driven vision sensor) upon which the claimed invention can be seen as an improvement through the detection of defective pixels which suppresses the degradation of image quality.  Nakao discloses a comparable device (an image sensor) that has been improved in the same way as the claimed invention by closing a shutter and performing calibration of the sensor based on sensor signals received while the shutter is shielding the angle of view of the sensor array (figure 2 exhibits wherein a defective pixel detection unit in which an image is obtained with the shutter closed and pixel values are compared to a threshold to determine defective pixels as a sensor calibration as disclosed at paragraph 59), this occurs in a second mode in it is determined whether there is any data when the shutter is closed (figure 2 exhibits wherein a defective pixel detection unit in which an image is obtained with the shutter closed and pixel values are compared to a threshold to determine defective pixels as disclosed at paragraph 59), and if so, such data is processed to facilitate at least one of: calibration of the sensor array, detection of one or more defective pixels in the sensor array, and adjustment of a threshold value establishing sufficient change in intensity of incident light to trigger an event for use in the first mode (paragraph 59 teaches calibrating and detecting defective pixels by comparing pixel data when the shutter is closed to a threshold).  A person having ordinary skill in the art could have applied the known improvement technique in the same way to the base device and the results would have been predictable to one of ordinary skill in the art (Yeo teaches that event signals are due to changes in light sensed by a specific pixel as disclosed at paragraph 31, it would have been predictable that an event signal received when the light is unchanging, i.e. when the light is constant due to the closed shutter, indicates that the pixel is defective, similar to the pixels exceeding a defect threshold as taught by Nakao at paragraph 59).
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claim 10, a non-transitory, computer readable storage medium containing3Atty Docket No.: 545-1010 a computer program corresponds to and is analyzed the same as the method of claim 8 (paragraph 89 teaches that an operating program can be stored in a non-transitory computer readable medium).
Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Leonelli, Jr. (United States Patent Application Publication 2017/0339321) teaches including a mechanical shutter which can be used to calibrate a sensor.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A FLOHRE whose telephone number is (571)270-7238. The examiner can normally be reached Mon-Fri 8:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON A. FLOHRE
Primary Examiner
Art Unit 2696



/JASON A FLOHRE/Primary Examiner, Art Unit 2696